Citation Nr: 0112336	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-19 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches with 
occipital neuralgia, to include on a secondary basis.  

2.  Entitlement to service connection for visual disturbance, 
variously assessed, to include on a secondary basis.

3.  Entitlement to a rating in excess of 10 percent for 
cicatrix, left side of face, moderately disfiguring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on unverified active duty from May 1946 to 
September 1949.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The appeal was docketed at the Board in 2000.


FINDINGS OF FACT

1.  Headaches with occipital neuralgia were not present in 
service, nor are they otherwise related thereto; the 
veteran's headaches are neither causally related to, nor have 
they been chronically worsened by, the veteran's service-
connected cicatrix, left side of face, moderately 
disfiguring.

2.  No currently assessed visual problem was present in 
service, nor is any currently assessed visual problem 
otherwise related thereto; visual disturbance, as variously 
assessed, is neither causally related to, nor has it been 
chronically worsened by, the veteran's service-connected 
cicatrix, left side of face, moderately disfiguring.

3.  Current manifestations of the veteran's service-connected 
cicatrix, left side of face, moderately disfiguring, include 
complaint of experiencing a "tingling sensation" in the area 
of the scar; the scarring is free of ulceration and keloid 
formation, and is not productive of any "significant 
disfigurement" or limitation of function.




CONCLUSIONS OF LAW

1.  Headaches with occipital neuralgia were not incurred in 
or aggravated by service; neither have they been aggravated 
by, nor are they the result of or proximately due to, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.310 (2000).

2.  Visual disturbance, variously assessed, was not incurred 
in or aggravated by service; neither has it, as variously 
assessed, been aggravated by, nor is it the result of or 
proximately due to, a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.310 (2000).

3.  The criteria for a rating in excess of 10 percent for 
cicatrix, left side of face, moderately disfiguring, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.7, 4.10 and Part 4, Diagnostic 
Code 7800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete a claim have 
been met.  In this regard, by virtue of a Statement of the 
Case issued during the pendency of the appeal, the veteran 
was given, relative to each issue on appeal, notice of the 
information or evidence necessary to substantiate his claim.  
In addition, it appears that copies of all clinical records 
prepared in conjunction with pertinent treatment rendered the 
veteran have been procured.  Finally, the veteran's 
representative was afforded an opportunity to review the 
veteran's file in March 2001.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The extent to 
which a given service-connected disability adversely affects 
one's ability to function under the ordinary conditions of 
daily life is of principal bearing relative to the assigned 
evaluation, and such rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).

Service connection is in effect for cicatrix, left side of 
face, moderately disfiguring, for which the RO has assigned a 
10 percent rating under Diagnostic Code 7800 of the Rating 
Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected cicatrix, left side of face, 
moderately disfiguring.  The Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to such disability.


I.  Service Connection, Headaches with Occipital Neuralgia

Service connection may be granted, on a direct basis, for 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Secondary service connection can 
be granted for disability which was either caused or 
chronically worsened (though only to the extent of such 
worsening) by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, as the veteran's lone such disability, 
service connection is in effect for cicatrix, left side of 
face, moderately disfiguring.  Regarding his claim for 
service connection for headaches with occipital neuralgia, 
the veteran expresses the view that his headaches are "not 
cause[d]" by his service-connected scarring on the left side 
of his face.  Rather, he avers that his headaches are related 
to the actual inservice "injury" to which such service-
connected scarring relates, asserting that such inservice 
injury involved "substantial muscle and nerve damage[]" to 
the left side of his face.  In this regard, service medical 
records, which are negative for any reference to headaches, 
reflect that in January 1947, while the veteran was working 
on the deck of a ship, a metal strap "snapped" and struck the 
veteran in the left side of his face, "causing a deep 
laceration" which was about two and one-half inches in 
length.  Physical examination revealed, in addition to such 
laceration, "a moderate degree of contusion" in the area of 
the surrounding soft tissue.  There was "[n]o palpable 
evidence of bone fracture or other injury."

Subsequent to service, when the veteran was seen under non-VA 
auspices for visual problems in 1988, he alluded to 
experiencing "headaches".  When he was seen for VA outpatient 
treatment in September 1998, he indicated that he had 
experienced "one [headache]" over the preceding two months.  
When he was seen for VA outpatient treatment in December 
1998, he related that he had experienced headaches since 
having a syncopal episode earlier that month.  When he was 
examined by VA in October 1999, the veteran indicated that he 
had experienced "headaches" since the above-cited January 
1947 inservice strap mishap.  Following pertinent 
examination, the examiner commented that the veteran's 
headaches "may relate to some extent to" his facial pain.  
When the veteran was examined by VA in March 2000, he again 
made reference to the above-cited January 1947 inservice 
strap mishap and further related experiencing headaches over 
"the last 50 years which" had recently worsened.  Following 
pertinent examination, the examiner indicated that the 
veteran's headaches were "most likely rebound headaches"; he 
further noted that the veteran had "occipital nerve pain on 
the left consistent with occipital neuralgia", and opined 
that he did not "think [the veteran's] headaches" were 
related to the January 1947 inservice strap mishap.

In considering the veteran's claim for service connection for 
headaches with occipital neuralgia, to include on a secondary 
basis, the Board would point out, in the first instance, that 
there is no definitive evidence (neither does the veteran 
allege the same) demonstrating that service-related 
disablement, residual of the January 1947 inservice strap 
mishap (i.e., essentially scarring), involving the left side 
of the veteran's face, either caused or worsened his 
headaches.  To be sure, the Board is cognizant that the 
October 1999 VA examiner expressed the view that the 
veteran's headaches "may relate to some extent to" his 
ostensibly scar-related facial pain.  However, the Board must 
emphasize that evidence that does little more than suggest a 
possibility (i.e., the veteran's headaches "may relate to 
some extent to his facial pain (italics added))" that a 
disability might be of service origin is insufficient to 
establish service connection therefor.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  In view of the 
foregoing observations, then, secondary service connection 
for the veteran's headaches with occipital neuralgia, in 
accordance with the provisions of 38 C.F.R. § 3.310, to 
include as interpreted in Allen, supra, is not in order.  As 
to the matter of direct service connection for headaches with 
occipital neuralgia, the veteran's related contention, as 
noted above, is that his inservice strap mishap injury 
involved "substantial muscle and nerve damage[]" to the left 
side of his face.  However, while such injury involved a 
laceration of apparently extensive depth, the related service 
medical report is silent for any reference to damage 
involving the facial musculature or any nerve.  Further, the 
report of each above-addressed VA examination reflects no 
opinion attributing the veteran's headaches with occipital 
neuralgia to his inservice strap mishap and, indeed, the 
March 2000 VA examiner specifically disclaimed any such 
relationship.  

In view of each aspect of the related analysis set forth 
above (bearing on direct as well as secondary service 
connection), then, the Board concludes that service 
connection for headaches with occipital neuralgia, to include 
on a secondary basis, is not in order.  38 U.S.C.A. §§ 1110, 
1131; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096; 38 C.F.R. § 3.310.


II.  Service Connection, Visual Disturbance, Variously 
Assessed

The veteran affirmatively "reject[s]" any notion that his 
visual problems are related to impairment associable with his 
service-connected scarring "on [the] left side of [his] 
face."  Rather, he avers that his present visual problems are 
traceable to his 1947 inservice "facial injury".  He 
elaborates that such injury involved a "damaged muscle, nerve 
or tendon" and that such damage, "which[]ever [was]" 
sustained in the inservice injury, ultimately precipitated 
his present visual problems.  

Service medical records, which are negative for any reference 
to any vision problem, reflect, as noted above, that in early 
1947, while the veteran was working on the deck of a ship, a 
metal strap "snapped" and struck him in the left side of his 
face, "causing a deep laceration" which was about two and 
one-half inches in length.  The related physical examination 
revealed, in addition to such laceration, "a moderate degree 
of contusion" in the area of the surrounding soft tissue; 
there was, as noted above, "[n]o palpable evidence of bone 
fracture or other injury."

Subsequent to service, the veteran was seen by VA for 
outpatient treatment in March 1997, at which time he, in 
pertinent part, complained of left eye pain and headaches.  
The diagnostic impression was transient ischemic attack times 
two months.  When the veteran presented for pertinent 
treatment under non-VA auspices in 1988, his visual acuity 
was noted to be "not as sharp" as it had been previously.  In 
a May 1999 submission from Royal F. Jester, Jr., M.D., the 
physician related that the veteran had "a past history of 
cataract and implant surgery in both eyes in 1989 and 1990."  
When the veteran had last seen Dr. Jester, in September 1998, 
his corrected visual acuity was 20/30 in each eye.  A report 
pertaining to visual care rendered the veteran under non-VA 
auspices in March 1999 reflects assessments of cataracts and 
presbyopia.  

When the veteran was examined by VA in August 1999, he 
alluded to his involvement in the above-addressed January 
1947 inservice strap mishap in which he injured the left side 
of his face.  He indicated that he felt his vision had 
"progressively worsened" since then.  Findings on examination 
included mild thickening of the conjunctiva, bilaterally.  
Corrected "near" visual acuity was 20/30 and 20/70 in the 
right and left eyes, respectively.  The examination diagnosis 
was bilateral cataracts.  When the veteran was examined by VA 
in October 1999, he alluded to his involvement in the above-
addressed January 1947 inservice strap mishap in which he 
injured the left side of his face.  He indicated that he had 
experienced "blurred" vision since then, and that reading was 
now bothersome for him.  There was no pertinent assessment; 
the examiner opined that he did not "think that [the 
veteran's inservice] facial injury [had] anything to do with 
his visual disturbance."  

In considering the veteran's claim for service connection for 
visual disturbance, variously assessed, to include on a 
secondary basis, the Board would point out, in the first 
instance, that there is no definitive evidence (neither does 
the veteran allege the same) demonstrating that service-
related disablement, residual of the January 1947 inservice 
strap mishap (i.e., essentially scarring), involving the left 
side of the veteran's face, either caused or worsened any 
presently assessed visual condition, to specifically include 
cataracts.  Therefore, secondary service connection for 
visual disturbance, variously assessed, in accordance with 
the provisions of 38 C.F.R. § 3.310, to include as 
interpreted in Allen, supra, is not in order.  As to the 
matter of direct service connection for visual disturbance, 
variously assessed, the veteran's related contention, as 
noted above, is that, incident to his inservice strap mishap 
injury, he sustained a "damaged muscle, nerve or tendon" and 
that such damage, "which[]ever [was]" sustained in the 
inservice injury, ultimately precipitated his present visual 
problems.  However, while such injury involved a laceration 
of apparently extensive depth, the related service medical 
report is silent for any reference to damage involving the 
facial musculature, any nerve, or tendon.  Further, the 
record in its entirety, to specifically include the report of 
each above-addressed VA examination, reflects no opinion 
attributing any of the veteran's presently assessed visual 
problems to his inservice strap mishap.  Significantly, the 
October 1999 VA examiner rendered an opinion which in effect 
disclaimed any such relationship.  

In view of each aspect of the related analysis set forth 
above (bearing on direct as well as secondary service 
connection), then, the Board concludes that service 
connection for visual disturbance, variously assessed, to 
include on a secondary basis, is not in order.  38 U.S.C.A. 
§§ 1110, 1131; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096; 38 C.F.R. § 3.310.


III.  Rating in excess of 10 percent for Cicatrix, Left Side 
of Face, Moderately Disfiguring

Pursuant to Diagnostic Code 7800, a 10 percent rating is 
warranted for scars involving the head, face or neck which 
are "[m]oderately" disfiguring; for such scars which are 
"[s]evere[ly]" disfiguring, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, a 
30 percent rating is warranted.

The veteran asserts that he experiences a "tingling sensation 
along" his left-sided facial scar.  He contends, in 
substance, that his service-connected cicatrix, left side of 
face, moderately disfiguring, is more severely disabling than 
currently rated.  In this regard, when he was examined by VA 
in September 1999, he was noted to have "a diagonal scar 1.5 
[centimeters] in length....on the left side of" his face.  The 
scar was "slightly depressed", nontender and smooth.  There 
was no ulceration, inflammation or keloid formation, and the 
scar was described as being "almost the same color as the 
surrounding skin."  There was "no significant disfigurement" 
caused by the scar.  The examination diagnosis was cicatrix, 
residual of inservice injury. 

In considering the veteran's claim for a rating in excess of 
10 percent for cicatrix, left side of face, moderately 
disfiguring, the Board has no reason to dispute his above-
noted assertion relative to experiencing a "tingling 
sensation along" his left-sided facial scar.  Notwithstanding 
such consideration, however, the Board is of the view, in 
light of the reasoning advanced hereinbelow, that a rating in 
excess of 10 percent for such service-connected scarring is 
not in order.  In reaching such conclusion, the Board would 
observe that, while a scar which is "[s]evere[ly]" 
disfiguring, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent disability rating, there is no evidence of related 
deformity (involving any facial feature/structure) and, of 
yet greater saliency, the September 1999 VA examiner 
specifically remarked that there was "no significant 
disfigurement (italics added)" caused by the scar.  The Board 
is, to be sure, cognizant of a November 1998 submission from 
the veteran wherein he avers that his scar is "tender".  
However, while a scar which is objectively tender and painful 
warrants a 10 percent rating in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 7804 (2000), the veteran specifically 
asserted in an August 2000 written submission that it is not 
the scar itself that hurts or is the problem.  In a statement 
received in May 2000, he also indicated that his problem was 
not the scar itself.  On VA examination in September 1999, 
the scar was specifically noted to be nontender.  Thus, a 
rating under Diagnostic Code 7804 is not appropriate.  
Similarly, as there is no evidence of the scar being poorly 
nourished with repeated ulceration or resulting in limitation 
of function, a rating under Diagnostic Code 7803 or 7805 is 
not in order.  In view of the foregoing observations, then, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for cicatrix, left side of face, moderately 
disfiguring.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to left-sided facial scar-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, however, in his above-cited 
November 1998 submission, the veteran stated that the scar 
was generally "not bother[some]".  The latter consideration, 
in the Board's view, militates persuasively against any 
notion of entitlement to a higher disability rating 
predicated on the provisions of 38 C.F.R. § 4.10.  Finally, 
the Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of the veteran's service-connected left-sided 
facial scar more closely approximate those required for a 30 
percent rating than they do the disability rating currently 
assigned.  Accordingly, the Board is unable to identify a 
reasonable basis for a grant of this aspect of the benefit 
sought on appeal.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic Code 7800.

Finally, relative to the veteran's service-connected left-
sided facial scar (the disability addressed immediately 
hereinabove), the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is employed as a crop adjuster) has offered no objective 
evidence that the disablement occasioned by his above-
addressed service-connected disability at all interferes with 
his employability to a degree greater than that contemplated 
by the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   




ORDER

Service connection for headaches with occipital neuralgia, to 
include on a secondary basis, is denied.  

Service connection for visual disturbance, variously 
assessed, to include on a secondary basis, is denied.

A rating in excess of 10 percent for cicatrix, left side of 
face, moderately disfiguring, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

